DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 05/22/2022.  No Claims have been canceled. No claims have been amended.  No new claims have been added.  Therefore, claims 1-21 are pending and addressed below.
Response to Arguments
Claim Interpretation
Applicant's remarks filed 05/19/2022 have been fully considered but they are not rebut that the interpretation provided in the previous Office Action is not supported by the specification. Applicant notes in the remarks that the specification describes examples of protocols including EMV protocol.  The specification discloses in page 2 “the user is represented by a transaction application running on the wearable device.”...” the transaction application uses a different protocol and transacts as a contactless card. “. Accordingly based on the specification on page 7 “second protocol” has been interpreted as a different payment scheme, as different payment scheme suggest different protocols.  The interpretation is maintained. 
Furthermore, when reviewing the specification, the examiner found that the claim limitations “determining whether or not the transaction device has onboard the user verification mechanism supported by the transaction device, a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism” mis-interpreted the verification mechanism when the CDCVM is determined not to exist.  The second mechanism is directed toward “may be provided through a 15 device such as the user's cell phone - it may for example be a biometric identifier of the user, such as a fingerprint.”...” Where CDCVM does not exist (for example, if the user has the wearable device but not the 25 associated device capable of providing CDCVM), the transaction application uses a different protocol and transacts as a contactless card. When transacting as a card, CDCVM is not normally an available option and other CVM mechanisms (such as entry of a PIN) need to be used”
Claim Rejections - 35 USC § 101
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.  
In the remarks applicant argues that the response of the office action June 11, 2021 the examiner determines that the claims as a whole are directed toward an authorization method.   The examiner of the office action determined that the additional elements in the claim limitations included identifying supported user verification mechanism and selecting a transaction protocol using a first and second user verification mechanism integrates the judicial exception into a practical application.  Applicant argues that backtracking the 101 rejection requires an explanation.  The examiner found that the analysis of the Office action dated June 11, 2021 was arguing elements not claimed or supported in the specification.  The claims do not recite identifying supported user verification mechanism, but rather determine whether or not an onboard mechanism supported by the transaction device.   Furthermore, the specification is lacking details as to a technical process to perform the determining claimed.  The specification recites a trivial mention of this process – see page 2 lines 4-8.  This is only time the specification mentions determining whether the on board verification mechanism exist.  With respect to the “selecting a transaction protocol using a first and second user verification mechanism”, this feature is not recited in the claims.  The claims recite “selecting, by the transaction device, based on determining whether or not the transaction device has onboard the user verification mechanism supported by the transaction device, a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism”, please note that the first and second verification mechanism do not “select” any transaction protocol.  Furthermore, the “selecting” step/function is so high level as to be a process that could be implemented by a human.  Another issue with the ‘selecting” function is the specification does not support this functions.  Accordingly the analysis of the Office Action June 15, 2021 is improper.  The rejection is maintained. 
In the remarks applicant argues that the claim limitation provide a technical solution that enables smaller form factor transaction devices while leveraging verification features provided by complex verification techniques.  The examiner does not find applicant’s argument persuasive.  Applicant is arguing elements not claimed.  The claims are not directed toward enabling smaller form factor transaction devices with complex verification features.  Using CDCVM verification process is well known technology.  The claim limitations have not leverage this commonly applied verification process with complex verification features.  Rather the claims recite determining whether the CDCVM verification process is supported/available by the device and based on that determination select a first and second transaction protocol.  The specification is silent as to what the first or second “transaction protocol” could entail or a selection process.   The specification instead discloses that verification mechanisms include CDCVM verification or biometric verification from the user device.  Since the limitations do not include “enabling smaller form factor transaction devices with complex verification features,” applicant is arguing elements not claimed.  The rejection is maintained.  
In the remarks applicant argues that the claims recite integration of the abstract idea of configuring a device with supported user verification mechanism so the device may select an appropriate protocol to use for payment based transactions based on user supported verification mechanism. This allow flexibility in use of the wearable device while retaining the ability to operate with limited set of software in the device reducing computational complexity, power demand and cost.  The examiner respectfully disagrees.  The applicant is arguing limitations not claimed.  The claims do not recite the device selecting an appropriate protocol.  Instead the claims recite determining whether onboard user verification mechanism are supported by the device.  Furthermore, the examiner finds the argument “allow flexibility in use of the wearable device while retaining the ability to operate with limited set of software in the device reducing computational complexity, power demand and cost “ to be conclusory.  The claim limitations are not directed toward a technical process of flexibility of use of the wearable device.  The claim limitations are only focused on one use, that is not for the purpose of reducing power, and cost or reducing computational complexity. Conclusory statements are not persuasive. 
In the remarks applicant argues that the specification in page 7-13 is replete with technical explanations of how improvements are achieved.  The examiner respectfully disagrees.  Applicant’s statement is conclusory.  Applicant does not point to any of the “replete technical explanations” with support that improvements are achieve.  The application does not explained what the improvements are or the technical process to provide the “improvements”.  The examiner read pages 7-13 and did not find any technical process directed toward “improvements.  As stated above, conclusory statements are not persuasive.  The rejection is maintained. 
Claim Rejections - 35 USC § 102
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.  In the remarks applicant argues that the prior art Ngo fails to teach “selecting a user verification mechanism based on whether or not a transaction devices has an on board user verification mechanism.  The examiner respectfully disagrees that the prior art fails to teach the limitation.   As discussed above in the response to the claim limitations the transaction protocol from transaction protocols that uses a first user verification is where according to page 2 of the specification if device is onboard the “card verification method is used may be provided by the device itself” and if the onboard transaction device is not determined, then a second transaction protocol that uses a second user verification mechanism would be “provided through the user’s cell phone for example a biometric identifier of the user (i.e. fingerprint), but not associated with providing CDCVM ...the other CVM mechanism such as a PIN.  
The prior art Ngo teaches in para 0115, CDCVM verifying and teaches if account supports CVM using a passcode that is verified by the mobile operating system, teaches in para 0116 that CVM not required, in para 0214, the prior art teaches that the issuer/host system may validate the transaction data, teaches in para 0241, if CDCVM was not obtained before presentation of the portable ...device (i.e. non-existent) the transaction process may depend upon the merchant access device version.  Para 0242 teaches the verification by the issuer/host system.  Accordingly the prior art teaches the claim limitations.
Claim Rejections - 35 USC § 112
In the previous Office Action, the examiner erred in not reviewing the claim limitations properly by relying on the previous examiner’s prosecution of the claims for new matter.   The examiner has reviewed the limitations ‘selecting ...transaction protocol” in light of the specification and found new matter.  An appropriate rejection has been provided below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claims 1-21:
The claim limitations recite “selecting, by the transaction device, based on determining whether or not the transaction device has onboard the user verification mechanism supported by the transaction device, a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism”, however the limitation is new matter.  The specification has no support for “selecting...a transaction protocol”.  The specification has support for page 7 “the wearables application 31 is adapted to interact with a terminal on selection through a C-APDU command received from the terminal to perform a contactless transaction... the C-APDU will include an application identifier (AID), or an alternate AID, that matches the wearables application; on page 9 discloses “The state machine defining the wearables application 31 will now be described in greater detail. When the application has been personalised and is in its
operational phase, its behavior can be specified as an Extended Finite State Machine.
The application states are listed in Table 1 below.”

    PNG
    media_image1.png
    265
    1358
    media_image1.png
    Greyscale

In the state idle the application does not process C-APDUs that are card commands from a terminal, but simply waits for an external select(C-APDU) signal. Successful processing of the select(C-APDU) signal changes the application state from idle to selected.  The specification discloses page 10 discloses “The wearables application
goes back from the state initiated to the state selected after successful processing of the GENERA TE AC command, completed with an ARQC or AAC”.  Specification discloses page 11 “When the wearables application is in the state idle, the only signal accepted from the card manager is the select(C-APDU) signal. When the wearables application is active (i.e. the application is in a state other than idle), it will accept the following signals:
• The select(C-APDU) signal
• The card command(C-APDU) signal
• The unselect(C-APDU) signal
When receiving a select(C-APDU) signal, the wearables application may perform a validity check, and not perform any action if the validity check fails.
The original presentation of the claim limitations recite:
A method of operating a transaction device to perform a
contactless transaction with a terminal of a transaction system, the method
comprising: determining if the transaction device has associated with it a mechanism
for providing user verification at the transaction device, and if there is an associated
user verification mechanism, transacting with the terminal according to a first
transaction protocol, and if there is no associated user verification mechanism,
transacting with the terminal according to a second transaction protocol.
 
The specification supports page 2 “determining if the transaction device has associated with it a mechanism for providing user verification at the device, and if there is an associated user verification mechanism, transacting with the terminal according to a first transaction protocol, and if there is no associated user verification mechanism, transacting with the terminal according to a second transaction protocol”The specification does not define or set limitations on the term “transaction protocol”, which is trivial mention on page 2 as cited above.   On page 7 of the specification discloses EMV contactless protocol....EMV contactless specifications comprise... different card payment schemes.  The specification does not support “selecting a user verification mechanism based on whether or not a transaction devices has an on board user verification mechanism”, and has no support for selecting protocols.  Therefore, the claim limitation  “selecting, ... a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism”,
Independent Claims 13  and 21 recite similar limitations and therefore are also directed toward new matter.   Dependent claims 2-12 depend upon claim 1 and dependent claims 14-20 depend upon claim 13 and therefore are also directed toward new matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to (1) determine whether a verification mechanism is on a device – common business practice, (2) selecting a transaction protocol (3) transacting with selected protocol.  The claimed limitations “determining” and “selecting” which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a transaction device” and the transaction itself. For example, but for the “by a transaction device” language, the claim encompasses a user mentally observing/determining whether a device has a verification mechanism and making a decision to selecting a transaction protocol.  See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction process.  Such concepts can be found in the abstract category of sales activities and risk mitigation a fundamental economic practice.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and methods of organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) determine whether a verification mechanism is on a device- directed toward risk mitigation, (2) selecting a transaction protocol-common business practice (3) transacting with selected protocol – common business practice.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  The claim recites “by a transaction device” to perform the recited steps at a high level of generality and merely automates the “determining”, “selecting” and “transaction” steps.  Therefore, the “transaction device” therefore is acting as a generic computer element to perform the abstract idea.  The “transaction device” is claimed generically and operating in its ordinary compacity and does not use the judicial exception in a manner that imposes a meaningful limit upon the identified judicial exception.  The “transaction device” merely applies the abstract idea.   Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).    
When considered as a combination of parts, the combination of Limitations 1 and 2 are directed toward the precluding process to a transaction for verification and selection of a transaction protocol – a common business practice.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.  In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because when considered as a whole the claimed subject matter is directed toward a transaction.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of determining whether a verification mechanism is available on the device and selecting a protocol for a transaction process which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a “transaction device” –is purely functional and generic.  Nearly every transaction process for computer implemented processes will include a “transaction device” that is capable of determining a verification mechanism, selecting a transaction protocol and performing a transaction required by the method claims . . . As a result, the transaction device recited by the method claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the transaction device at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses the “transaction device” adapted to transact (see page 1 lines 25-27), and discloses the transaction device as the environment to perform a contactless transaction (see page 2 lines 1-3).  The specification is silent with respect to specific architecture or a particular technical process that goes beyond merely applying the abstract idea.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-12 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 is directed toward a mechanism for verification, determining a biometric sensor and performing a verification- mitigation of risk.  Dependent claim 3 is directed toward determining a verification, transmitting verification, receiving verification result- directed toward risk mitigation.  Dependent claim 4 is directed toward receiving application identifier and determining transaction device compatible- a common business practice.  Dependent claim 5 is directed toward biometric device- common use of technology in business practice.  Dependent claim 6 is directed toward fingerprint reader - common use of technology in business practice.  Dependent claim 7 is directed toward performing transactions under EMV protocols- common use of technology in business practice.   Dependent claim 8 is directed toward consumer device customer verification method- common use of technology in business practice.  Dependent claim 9 is directed toward protocol suitable for mobile telephone payment device - common use of technology in business practice.  Dependent claim 10 is directed toward protocol suitable for contactless payment card- common use of technology in business practice.  Dependent claim 11 is directed toward transaction device a wearable payment device- common use of technology in business practice.  Dependent claim 12 is directed toward wearable transaction technology- common use of technology in business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-12 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 13-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a transaction device, as in independent Claim 13 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Device claim 13 functions corresponds to method claim 1.  Therefore, claim 13 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Device claim 13 functions corresponds to method claim 1.  Therefore, claim 13 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a transaction device comprising a memory storing verification mechanism and processor–is purely functional and generic. Nearly every computer system for implementing a functional process will include a “memory” and “processor” capable of performing the basic computer functions -of “determine”, “select” and “transacting”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the transaction process to a particular technological environment, that is, implementation via computers.  Device claim 15 functions corresponds to the steps of method claim 1.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  The specification discloses a wearable device (transaction device) includes its own processor and memory (page 4 lines 6-10, page 5 lines 6-9, 30-33).  The specification is silent with respect to any unconventional or unique technical process with respect to the claimed device or architecture.  The claim is not patent eligible.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-20 these dependent claim have also been reviewed with the same analysis as independent claim 13..  Dependent claim 14 is directed toward a mechanism for verification, determining a biometric sensor and performing a verification- mitigation of risk.  Dependent claim 15 is directed toward wireless communication with transaction device- common use of technology in business practice.  Dependent claim 16 is directed toward biometric device- common use of technology in business practice.  Dependent claim 17 is directed toward fingerprint reader - common use of technology in business practice.  Dependent claim 18 is directed toward performing transactions under EMV protocols- common use of technology in business practice.   Dependent claim 19 is directed toward transaction device a wearable payment device- common use of technology in business practice.  Dependent claim 20 is directed toward wearable transaction technology- common use of technology in business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 14-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claim 20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include computer readable medium, as in independent Claim 20. Such mediums fall under the statutory category of "manufacture."   However, the computer readable medium claimed is so broad as to encompass transitory or non-transitory medium.  Accordingly the claimed subject matter falls within a statutory category as well as subject matter that when considered as a whole is not statutory the thus fails the first criterion for patent eligibility  Computer readable mediums Therefore, the claims are directed to a statutory eligibility category. (see Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007), Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017))., 
STEP 2A Prong 1. Medium claim 20 instructions corresponds to method claim 1.  Therefore, claim 20 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Device claim 20 instructions corresponds to method claim 1.  Therefore, claim 20 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer readable medium comprising instructions executable by a processor to cause a device to perform the instruction–is purely functional and generic. Nearly every computer elements for implementing a functional process will include a “instructions” executable by processor capable of performing the basic computer functions -of “determine”, “select” and “transacting”  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the transaction process to a particular technological environment, that is, implementation via computers.
Device claim 20 instructions corresponds to the steps of method claim 1.  Therefore, claim 20 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  The specification is silent with respect to any information related to the claimed computer readable medium.  The claim is not patent eligible.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub No. 2022/0019995 A1 by NGO et al (NGO).
In reference to Claim 1:
NGO teaches:
(Previously Presented) A method of performing a transaction with a terminal of a
transaction system ((NGO) in at least para 0008, para 0028), the method comprising:
determining by a transaction device, whether or not the transaction device has onboard a user verification mechanism supported by the transaction device that provides user verification onboard at the transaction device ((NGO) in at least para 0082, para 0111, para 0115 wherein the prior art teaches transaction terminal determine an indication of CDCVM; para 0218, para 0251, para 0260, para 0303-0304);
selecting, by the transaction device, based on determining whether or not the transaction device has onboard the user verification mechanism supported by the transaction device, a transaction protocol from among a plurality of transaction protocols comprising a first transaction protocol that uses a first user verification mechanism and a second transaction protocol that uses a second user verification mechanism ((NGO) in at least para 0111 wherein the prior art teaches “may send a transaction type indicator in the terminal transaction data 310 to indicate that access device 360 supports integrated chip based transactions. In some embodiments, the terminal transaction data 310... may also include a consumer verification method (CVM) requirement indicator to indicate whether a CVM is required by access device 360 for the transaction, and also one or more CVM type indicators indicating the types of CVM supported by access device 360. Examples of CVMs that may be supported by access device 360 can include online PIN, signature, and/or consumer device CVM (CDCVM) such as a passcode used on portable communication device 301 to unlock the screen or mobile application.”; para 0114, para 0115 wherein the prior art teaches “data retrieved...indicates that the CVM (card verification method) supported by access device is DCCVM and CVM verifying para 0116 wherein the prior art teaches CVM not required, para 0214, para 0217 wherein the prior art teaches “the CDCVM was not obtained before presentment of the portable communication device to the contactless reader, the transaction process may depend upon the merchant access device version.” para 0251, para 0271, para 0274, para 0286-0287, para 0300, para 0305); and
transacting, by the transaction device, with the terminal based on the selected transaction protocol ((NGO) in at least para 0305-0308).
In reference to Claim 2:
NGO teaches:
(Previously Presented} The method of claim 1 (see rejection of claim 1 above), 
wherein the user verification mechanism comprises a mechanism that uses a customer device for user verification and the first transaction protocol is associated with verifying users via their respective customer devices ((NGO) in at least para 0076, para 0114), the method further comprising:
determining that the transaction device includes an onboard biometric sensor such that the transaction device is equipped to act as the customer device to perform the user verification ((NGO) in at least para 0076-0077, para 0114); and 
wherein transacting with the terminal comprises performing the user verification via the onboard biometric sensor and providing a result of the user verification to the terminal ((NGO) in at least para 0076-0077, para 0114).
In reference to Claim 3:
NGO teaches:
 (Previously Presented} The method of claim 1 (see rejection of claim 1 above), 
wherein the user verification mechanism comprises a mechanism that uses a customer device for user verification and the first transaction protocol is associated with verifying users via their respective customer devices ((NGO) in at least para 0076, para 0114, para 0115 wherein the prior art teaches transaction terminal determine an indication of CDCVM; para 0218, para 0251, para 0260, para 0303-0304) the method further comprising:
determining that a mobile device other than the transaction device is to perform the user verification ((NGO) in at least para 0032, para 0037 wherein the prior art teaches a plurality of access devices, para 0076-0077, para 0115 wherein the prior art teaches transaction terminal determine an indication of CDCVM; para 0146):
transmitting, to the mobile device, a request to perform the user verification via a biometric sensor of the mobile device ((NGO) in at least para 0069, para 0076-0077):
receiving, from the mobile device, a result of the user verification that indicates whether or not a user has been verified at the mobile device ((NGO) in at least para 0077, para 0146-0147); and
wherein transacting with the terminal comprises transmitting the result of the user verification to the terminal ((NGO) in at least para 0076-0077, para 0147-0148), .
In reference to Claim 4:
NGO teaches:
(Previously Presented} The method of claim 1 (see rejection of claim 1 above), 
wherein the user verification mechanism comprises a mechanism that does not use a customer device for user verification and the second transaction protocol is associated with a contactless payment protocol ((NGO) in at least para 0072-0073, para 0101, , and wherein transacting with the terminal comprises: 
receiving, from the terminal, an application identifier indicating compatibility with the contactless payment protocol ((NGO) in at least para 0042, para 0106, para 0134, para 0137); and 
determining, based on the application identifier, that the transaction device is compatible with the terminal for transacting via the contactless payment protocol ((NGO) in at least para 0042, para 0134, para 0140, para 0164)
In reference to Claim 5:
NGO teaches:
 (Original) The method of claim 1 (see rejection of claim 1 above),
wherein the user verification mechanism is a biometric mechanism.((NGO) in at least para 0076-0077, para 0114)
In reference to Claim 6:
NGO teaches:
(Original) The method of claim 5 (see rejection of claim 5 above),
wherein the biometric mechanism is a fingerprint reader ((NGO) in at least para 0032, para 0037, para 0076-0077).
In reference to Claim 7:
NGO teaches:
(Previously Presented) The method of claim 1 (see rejection of claim 1 above), 
wherein the transacting is performed under EMV [chip cards]contactless protocols ((NGO) in at least para 0003,  para 0032, para 0037).
In reference to Claim 8:
NGO teaches:
(Original) The method of claim 7 (see rejection of claim 7 above), 
wherein the user verification mechanism is a Consumer Device Customer Verification Method ((NGO) in at least para 0082, para 0111, para 0115, para 0217)
In reference to Claim 9:
NGO teaches:
(Previously Presented) The method of claim 8 (see rejection of claim 8 above), 
wherein the transaction protocol comprises a protocol that is suitable for a mobile telephone payment device when a Consumer Device Customer Verification Method is present.((NGO) in at least para 0217-0218, para 0251), 
In reference to Claim 10:
NGO teaches:
(Previously Presented) The method of claim 8 (see rejection of claim 8 above), 
wherein the transaction protocol comprises a protocol that is suitable for a mobile telephone payment device when a Consumer Device Customer Verification Method is not present. .((NGO) in at least para 0217-0218, para 0251 wherein the prior art teaches CDCVM not required),
In reference to Claim 11:
NGO teaches:
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the transaction device is a wearable payment device. ((NGO) in at least para 0032)
In reference to Claim 12:
NGO teaches:
(Original) The method of claim 11 (rejection of claim 11 above), 
wherein the transaction device comprises one of a ring, a band, a strap or a pendant. (NGO) in at least para 0032, para 0117)
In reference to Claim 13:
NGO teaches:
The transaction device claim 13 functional processes correspond to the steps of method claim 1.  The additional limitations recited in claim 13 that go beyond the limitations of claim 1 include the transaction device comprising a memory storing user verification mechanism configuration and a processor ((NGO) in at least para 0004, para 0008-0009, para 0011, para 0028)to perform the operation that correspond to claim 1.
Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 14:
NGO teaches:
(Previously Presented} The transaction device of claim 13 (see rejection of claim 13 above),
wherein the transaction device includes the user verification mechanism. ((NGO) in at least para 0076-0077, para 0114)
In reference to Claim 15:
NGO teaches:
(Original) The transaction device of claim 13 (see rejection of claim 13 above), 
wherein the user verification mechanism is provided at a second device in wireless communication with the transaction device. (NGO) in at least para 0037, para 0049, para 0084, para 0110-0111 )
In reference to Claim 16:
NGO teaches:
(Original) The transaction device of claim 13 (see rejection of claim 13 above), 
wherein the user verification mechanism is a biometric mechanism ((NGO) in at least para 0076-0077, para 0114)
In reference to Claim 17:
NGO teaches:
(Original) The transaction device of clam 16 (see rejection of claim 16 above), 
wherein the biometric mechanism is a fingerprint reader. ((NGO) in at least para 0032, para 0037, para 0076-0077).
In reference to Claim 18:
 NGO teaches:
(Previously Presented} The transaction device of claim 13 (see rejection of claim 13 above) 
wherein the transaction with the terminal is performed under EMV [chip cards’ contactless protocols. ((NGO) in at least para 0003,  para 0032, para 0037).
In reference to Claim 19:
 NGO teaches:
Device claim 19 corresponds to method claim 11.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 11
In reference to Claim 20:
 NGO teaches:
Device claim 20 corresponds to method claim 12.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 20
In reference to Claim 21:
 NGO teaches:
The transaction device claim 13 functional processes correspond to the steps of method claim 1.  The additional limitations recited in claim 13 that go beyond the limitations of claim 1 include the transaction device comprising a memory storing user verification mechanism configuration and a processor ((NGO) in at least para 0004, para 0008-0009, para 0011, para 0028)to perform the operation that correspond to claim 1.
Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2010/0187308 A1 by Busch-Sorensen see para 0065. US Patent No. 6,578,768 B1 by Binder et al – FIG. 5a-b; Table 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/ Examiner, Art Unit 3697